DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 10 – 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (United States Patent Application Publication US 2016/0266691 A1), hereinafter referenced as Jang.
Regarding Claim 1, Jang discloses “A touch panel, comprising a bending area bent along a bending axis” (Figure 2A, Items 200 ‘touch panel’, FA ‘folding area’, FX ‘folding axis’ and Figure 1B, Item ‘DR2’ (Note that the direction of the folding axis FX is in direction DR2.)), “the touch panel further comprising: a plurality of first touch electrodes 
Regarding Claim 3, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein a direction of the bending axis is parallel to the first direction” (Figures 1B and 4 (Notice the direction of the folding or bending axis FX is in the first DR2 direction.)),   “at least one of the first touch electrodes is located in the bending area” (Figures 2A and 4, Items SP2 and FA (Notice that at least one of first touch electrodes SP2 is located in folding or bending area FA.)), “and the first metal mesh line is connected with the at least one of the first touch electrodes in parallel” ((Figures 4 and 5B, Items SP2 (Notice that a metal mesh pattern provided in the first DR2 direction (i.e. the jutting out portion of SP2) in the folding or bending area provides a first metal 
Regarding Claim 4, Jang discloses everything claimed as applied above (See Claim 3). In addition, Jang discloses “wherein the first touch electrodes include a first touch electrode portion and a first connection line which are alternately connected” (Figure 4, Items SP2 and CP2 (Notice that first touch electrodes SP2 provide a first touch electrode portion and CP2 provides a first connection line portion that are alternatively connected via the jutting out portions (as described above) in the DR2 direction.)), “the second touch electrodes include a second touch electrode portion and a second connection line which are alternately connected” (Figure 4, Items SP1 and CP1 (Notice that second touch electrodes SP1 provide a second touch electrode portion and CP1 provides a second connection line portion that are alternatively connected in the DR1 direction.)), “and the first touch electrode portion is provided in a same layer as the second touch electrode portion” (Figure 5A, Items SP1 and SP2 (Notice that the first touch electrode portions of first touch electrodes SP2 are in the same layer as the second touch electrode portions of second touch electrodes SP1.)),  “and the first connection line and the second connection line are insulated from each other and overlapped with each other” (Figure 5A, Items CP1 and CP2 (Notice that the first connection line CP2 overlaps second connection line CP1 and each line is insulated from each other.)).
Regarding Claim 5, Jang discloses everything claimed as applied above (See Claim 4). In addition, Jang discloses “wherein the second touch electrode portion is provided in a same layer as the second connection line” (Figure 5B (Notice that second touch electrode portion SP1 is in the same layer as the second connection line CP1.)), 
Regarding Claim 10, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “An electronic device comprising the touch panel according to claim 1” (Figure 2A (Notice that the electronic device of Figure 2A comprised the touch panel 200 described above with regard to the limitations of claim 1.))
Regarding Claim 11, Jang discloses everything claimed as applied above (See Claim 10). In addition, Jang discloses “further comprising a display panel, wherein the touch panel is stacked with the display panel” (Figure 2A, Item 100 ‘display panel’ (Notice that display panel 100 is stacked along with the touch panel 200.)).
Regarding Claim 12, Jang discloses “A method of manufacturing a touch panel, the touch panel, comprising a bending area bent along a bending axis” (Figure 2A, Items 200 ‘touch panel’, FA ‘folding area’, FX ‘folding axis’ and Figure 1B, Item ‘DR2’ (Note that the direction of the folding axis FX is in direction DR2. Notice that a touch panel is formed with the claimed bending area and bending axis.)), “forming a plurality of first touch electrodes extending along a first direction” (Figure 4, Items 200, SP1 ‘second sensor parts’, DR1 (Notice the plural first touch electrodes SP1 of touch panel 200 are formed 
Regarding Claim 13, Jang discloses everything claimed as applied above (See Claim 12). In addition, Jang discloses “wherein the first touch electrode comprises a first touch electrode portion and a first connection line which are alternately connected” (Figure 4 (Notice that first touch electrode SP1 provides a first touch electrode portion SP1 and first connection line CP1 which alternated in connection.)),  “the first metal mesh line and the first connection line being formed in a single patterning process and electrically connected with each other” (Figures 4 and 5B (Notice that the mesh jutting out portion of SP1 forming the first metal mesh connection line and the first connection line CP1 are formed in a first layer with a single pattern to be electrically connected.)). 
Claim 14, Jang discloses everything claimed as applied above (See Claim 13). In addition, Jang discloses “wherein the metal mesh pattern further comprises a second metal mesh line, the second metal mesh line being formed as the first connection line” (Figure 4 and 5B (Notice the metal mesh pattern continues from the jutting out portion near SP1 to a second metal mesh line that is formed from as first connection line CP1.)).
Regarding Claim 1(alternative interpretation), Jang discloses “A touch panel, comprising a bending area bent along a bending axis” (Figure 2A, Items 200 ‘touch panel’, FA ‘folding area’, FX ‘folding axis’ and Figure 1B, Item ‘DR2’ (Note that the direction of the folding axis FX is in direction DR2.)), “the touch panel further comprising: a plurality of first touch electrodes extending along a first direction” (Figure 4, Items 200, SP1 ‘first sensor parts’, DR1 (Notice the plural first touch electrodes SP1 of touch panel 200 extend along a first direction DR1.)), “a plurality of second touch electrodes extending along a second direction” (Figure 4, Items SP2 ‘second senor parts’, DR2 ‘second direction axis’ (Notice the plural second touch electrodes SP2 extend along a second direction DR2.)), “a metal mesh pattern provided at least in the bending area including a first metal mesh line wherein the first metal mesh line extends along the first direction and is connected with the first touch electrodes in parallel” (Figures 4 and 5B, Items SP1 (Notice that a metal mesh pattern provided in the first DR1 direction (i.e. the jutting out portion of SP1) in the folding or bending area provides a first metal mesh line extending along the first DR1 direction and connects two first touch electrodes SP1 in parallel (i.e. the two SP1’s of Figure 5B (Note that only one is labeled.)), “and the second direction intersects with 
Regarding Claim 2, Jang discloses everything claimed as applied above (See Claim 1(alternative interpretation)). In addition, Jang discloses “wherein a direction of the bending axis is parallel to the second direction” (Figures 1B and 4 (Notice the direction of the folding or bending axis FX is in the second DR2 direction.)), “and the metal mesh pattern comprises a plurality of the first metal mesh lines insulated from each other, the plurality of first metal mesh lines being respectively connected with the plurality of first touch electrodes in parallel” (Figures 4 and 5B, Items SP1 (Notice that the metal mesh pattern provided in the first DR1 direction (i.e. the jutting out portion of SP1) in the folding or bending area provides first metal mesh lines (i.e. via plural jutting out portion of SP1) that are insulated via isolation in the conductive layer in which they are formed and connect the plurality of first touch electrode SP1 via connection portion CP1 in parallel.))
Regarding Claim 18, Jang discloses everything claimed as applied above (See Claim 1(alternative interpretation)). In addition, Jang discloses “wherein the first touch electrodes include a first touch electrode portion and a first connection line which are alternately connected” (Figure 4, Items SP1 and CP1 (Notice that first touch electrodes SP1 provide a first touch electrode portion and CP1 provides a first connection line portion that are alternatively connected via the jutting out portions (as described above) in the DR1 direction.)), “the second touch electrodes include a second touch electrode portion and a second connection line which are alternately connected” (Figure 4, Items SP2 and CP2 (Notice that second touch electrodes SP2 provide a second touch electrode portion and CP2 provides a second connection line portion that are alternatively connected in the .

Allowable Subject Matter
Claims 6 – 9, 15 – 17, and 19 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been shown in the prior art of record to provide for the limitations of Claim 5 from which Claims 6 and 7 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 6 in combination with those of Claim 5 or provide for the limitations of Claim 7 which requires the limitations of both Claims 5 and 6.
Also, It has been shown in the prior art of record to provide for the limitations of Claim 4 from which Claims 8 and 9 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 8 in combination with those of Claim 4 or provide for the limitations of Claim 9 which requires the limitations of both Claims 4 and 8.

Finally, it has been shown in the prior art of record to provide for the limitations of Claim 18 from which Claims 19 and 20 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 19 in combination with those of Claim 18, or provide for the limitations of Claim 20 which requires the limitations of both Claims 19 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 05, 2021